—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Martin, J.), rendered October 2, 1996, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The right of a defendant to withdraw a previously-entered plea of guilty rests within the sound discretion of the sentenc*408ing court (see, CPL 220.60 [3]; People v Ellerbe, 237 AD2d 299). The defendant knowingly and voluntarily pleaded guilty in the presence of counsel after the court had advised him of the consequences of his plea during the plea allocution (see, People v Harris, 61 NY2d 9). The court did not err in imposing sentence upon the defendant’s failure to successfully complete the drug treatment program (see, People v Cass, 228 AD2d 448; People v Bailey, 215 AD2d 769).
The defendant’s remaining contention was not raised in his application to withdraw his plea and therefore is not preserved for appellate review (see, People v Lopez, 71 NY2d 662, 665; People v Griffin, 186 AD2d 820). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.